CONTRACT FOR SALE OF REAL ESTATE
     This Contract for Sale of Real Estate (“Agreement”) is entered into as of
the            day of                     , 2008, by and between Glatfelter Pulp
Wood Company, a Maryland corporation, with an office at 228 South Main Street,
Spring Grove, PA 17362 (hereinafter called the “Seller") and George H.
Glatfelter, II and Beverly G. Glatfelter, husband and wife, or an entity to be
formed by them, whose legal address is 7052 Woodland Drive, Spring Grove, PA
17362 (hereinafter collectively called the “Purchaser"). In consideration of the
mutual covenants and provisions contained herein, intending to be legally bound,
the Seller and Purchaser hereby agree as follows:
     The premises to which this Agreement applies is the land situated in the
Township of Jackson, York County, Commonwealth of Pennsylvania (known as the
Lake PaHaGaCo Land, and described herein as the “Property”), which may also be
known as parcel no(s) 33-000-GF-0017A-0-00000 and 33-000-GE-0055-0-000000 on the
local tax assessment records, containing 246 acres, more or less, and as more
particularly described in Exhibit “A” attached hereto and made a part hereof
(the "Property”). The parties agree that it is their mutual intention that
(i) the water impoundment area of Lake PaHaGaCo; (ii) the pond area located to
the north of Lake Road; and (iii) the spillway area of Lake PaHaGaCo not be
included as part of the Property conveyed under this Contract. In the event that
such areas are included within the description of the Property described above,
the parties shall cooperate with each other in good faith, at no material
expense to either party, to cause such areas to be excluded from the Property
herein conveyed.
     The sum of One Hundred Thousand ($100,000.00) Dollars (“Deposit") shall be
paid by the Purchaser to the Seller, or Seller’s agent, within twenty-four hours
of the Effective Date as partial payment on account of the Purchase Price
(defined below) of the Property. The Deposit shall be applied to the Purchase
Price of the Property, unless otherwise forfeited to Seller or returned to the
Purchaser pursuant to the terms contained herein. The total purchase price
(“Purchase Price”) being Three Million Two Hundred Fifty Thousand
($3,250,000.00) Dollars on the following terms, to wit: All Deposit shall be
credited towards the Purchase Price, the balance to be paid in cash at closing.
Said Deposit shall be received and held by the LandVest, Inc.

      Purchaser’s Initials:                        Seller’s Initials:
                    

 



--------------------------------------------------------------------------------



 



(hereinafter known as “LandVest,” “Listing Broker, or “Escrow Agent”), in an
interest bearing account, subject to the following conditions and terms of sale:

1.   LandVest, Inc., as Listing Broker, shall hold Deposit and act as Escrow
Agent until Closing (as defined below). Thirty (30) days shall be given for
obtaining the acceptance; and, in the event of the Seller’s non-acceptance and
no counter-offer by Seller, such Deposit, plus accrued interest, shall be
promptly returned to the Purchaser. Any counter-offer by Seller which is not
accepted within fifteen (15) days by Purchaser, shall be deemed rejected, and
the Deposit, plus accrued interest, shall be promptly returned to Purchaser.  
2.   Seller agrees to convey by special warranty deed good and marketable title
in fee simple to the Property (including mineral rights, if any) such as will be
insured by Commonwealth Land Title Insurance Company (or by another reputable
insurance company to be selected by Purchaser, doing business in the
Commonwealth of Pennsylvania) (the “Title Company”) at regular rates, free and
clear of all liens, encumbrances and restrictions, except (a) those accepted by
Purchaser, (b) existing public and private maintenance agreements or
obligations, existing building restrictions, ordinances, easements of roads,
easements visible upon the ground, easements of record, privileges or rights of
public service companies, (c) matters disclosed herein, and (d) any other
restrictions or encumbrances of record. If Seller fails to satisfy all
objections raised by Purchaser within the earlier of thirty (30) days after
having been provided by Purchaser at Purchaser’s expense a preliminary title
insurance report issued by the Title Company, or the Closing as set forth in
Paragraph 3 below, then at the election of Purchaser by written notice to
Seller, all rights and obligations created hereby shall be terminated and the
Deposit of Purchaser, plus any accrued interest, shall be promptly returned to
Purchaser. Nothing contained in this Paragraph shall prevent Purchaser, at
Purchaser’s election, from accepting such title as Seller is able to convey.  
3.   It is agreed that this transaction shall be closed and the Purchaser shall
pay the balance of the Purchase Price due as provided herein and shall execute
all documents necessary for the completion of this purchase within thirty
(30) days following the Effective Date (“Closing”). If Closing does not occur by
said date as a result of Purchaser’s default, the Seller shall retain the
Deposit, plus any accrued interest, as liquidated damages, or (2) pursue such
other remedies for non-performance as law or equity may permit. The place of
Closing will be chosen by Seller or mutually agreed upon by the parties in
writing. Possession of the Property shall be delivered at Closing subject to all
restrictions and encumbrances of record.   4.   Title to the Property shall be
conveyed using the legal descriptions that are set forth in the deed(s) whereby
Seller acquired title to the Property recorded in the Office of the Recorder of
Deeds in and for the county in which the Property lies (“Deed(s)”). Purchaser
shall be responsible for and pay the costs of any survey(s) which maybe required
by the Title Company or abstracting attorney for the preparation of an adequate
legal description of the Property (or the correction thereof)and any survey or
surveys desired by the Purchaser. Notwithstanding the foregoing, at Closing
Seller shall reimburse Purchaser for fifty percent (50%) the actual
out-of-pocket expense for any survey required by the Title Company or
Purchaser’s abstracting attorney, up to a total reimbursement of $20,000.00.  
5.   At Closing, the following will be adjusted on a pro-rata daily basis
between Purchaser and Seller, reimbursing where applicable: any leases that
Seller, at its sole option, assigns to Purchaser at the Closing; property taxes;
water and/or sewer fees, if any, and any other lienable municipal services.   6.
  Purchaser will pay the following: costs of title search, title insurance
and/or mechanics lien insurance or fee for cancellation of the same, if any;
flood insurance, fire insurance, and/or mine subsidence insurance, and
cancellation fees, if any; appraisal fees and charges paid in advance or at
settlement to a

      Purchaser’s Initials:                        Seller’s Initials:
                    

2



--------------------------------------------------------------------------------



 



    lender, if any; and Purchaser’s customary settlement costs and accruals,
including, but not limited to deed recordation and tax certification fees.   7.
  All applicable state and local real estate transfer taxes shall be split
equally between the Purchaser and Seller, as is customary in the Commonwealth of
Pennsylvania.   8.   Purchaser is hereby notified that the Property, or a
portion of it, may be preferentially assessed for tax purposes under the
following Acts:       X Farmland and Forest Land Assessment Act (Clean and Green
Program)

o Open Space Act (an Act enabling certain counties of the Commonwealth to
covenant with land owners for preservation of land in farm, forest, water supply
or open space uses)

o Agricultural Area Security Law, Act 43 of 1981, 3 P.S. Sec. 901, et. seq.
(development rights)       Purchaser acknowledges that any land use restrictions
associated with the Property’s enrollment in the Clean and Green Program or
under the Open Space Act or under any other program identified above are
encumbrances upon the Property. Purchaser agrees that delivery of title subject
to these encumbrances will not violate Seller’s obligations under Paragraph 2
above. Purchaser further acknowledges that roll-back taxes may be assessed
against the Property following Closing. Purchaser shall be solely responsible
for payment of any and all such roll-back taxes, unless they are levied as a
result of Seller’s use of the Property prior to transfer of title to the
Purchaser. This provision shall expressly survive Closing and be binding on the
parties following Closing.   9.   Purchaser acknowledges that there is no
on-site developed water source for the Property, and is hereby waiving its
option to make this Agreement contingent on receiving municipal approval for the
installation of a well, or for the connection of the Property to an off-Property
water source if applicable.   10.   Purchaser acknowledges that there is no
on-site sewage disposal system for the Property, and is hereby waiving its
option to make this Agreement contingent on receiving municipal and/or
governmental approval for the installation of an individual sewage disposal
system, or for the connection of the Property to a public sewage disposal system
if applicable.   11.   As of the acceptance date of this Agreement, Seller
represents the following:       a) No public assessment or notice of a future
public assessment for any matter including water, sewer, sidewalk or curbs, has
been made against the property.       b) Seller has no knowledge of any notice
by any governmental or public authority relating to violations of zoning,
housing, building, safety or fire ordinances or codes.   12.   The risks of
condemnation, as well as loss or damage to Property by fire or otherwise, until
transfer of title hereunder, is assumed by the Seller. In the event of such
condemnation, loss or damage, the obligations of the parties under the terms of
this Agreement may be terminated at the election of either Seller or Purchaser
without prejudice or liability of any kind, and Deposit, plus accrued interest,
shall promptly be refunded to the Purchaser by the Escrow Agent, upon which
refund, neither party shall be further obligated or liable to the other under
this Agreement.   13.   Seller shall not cut any timber from the Property after
the Effective Date (as defined in Paragraph 19 below) of this Agreement, absent
a separate written agreement with the Purchaser.   14.   Access to a public road
may require issuance of a highway occupancy permit from the Department of
Transportation of the Commonwealth of Pennsylvania. Seller will cooperate with
any application for

      Purchaser’s Initials:                        Seller’s Initials:
                    

3



--------------------------------------------------------------------------------



 



    such permit that Purchaser may initiate prior to Closing, but any expenses
associated therewith shall be borne solely by Purchaser.   15.   Should the
Purchaser fail to perform any of its obligations, agreements or covenants herein
contained, the Seller may, at its option, either (1) retain the Deposit, plus
accrued interest, received as liquidated damages for such breach, or (2) pursue
such other remedies for non-performance as law or equity may permit. If the
Deposit is retained as liquidated damages, LandVest shall be entitled to keep
one-half of the Deposit (“Retained Deposit”) in lieu of the commission that it
would otherwise have received at Closing. In no event shall the amount of the
Retained Deposit exceed such commission. Under no circumstances shall Seller or
Purchaser have the right to any indirect, special, consequential or punitive
damages or any damages relating to lost profits or lost opportunities with
respect to any breach by the other party hereto.            Should the Seller
violate or fail to fulfill and perform any of the terms and conditions of this
Agreement, Purchaser shall be released from Purchaser’s obligations hereunder,
in which event the Deposit and accrued interest, if any, shall be returned to
Purchaser and Purchaser shall be entitled to damages in an amount equal to the
Purchaser’s actual out of pocket expense incurred in connection with the
transaction contemplated by this Agreement, subject to reasonable documentation
of such damages, as Purchaser’s sole remedy..   16.   The following agency
relationships are hereby confirmed for this transaction: LandVest is the listing
and selling Agent representing the Seller in this transaction. No Purchaser or
Purchaser’s agent(s) shall be entitled to commission out of the sale proceeds at
Closing unless Seller, in its sole discretion, expressly consents in writing to
recognize such agent’s commission prior to Closing.   17.   The parties hereto
agree to cooperate with each other if either, or both, parties desire to
structure this transaction as a like-kind exchange under IRS Code Section 1031.
In such event, the parties agree to enter into such reasonably customary
documents with the other party and/or a qualified intermediary to enable the
transaction to qualify as a like-kind exchange, provided that the arrangement
shall not result in any additional costs or expenses to be incurred by the party
not requesting the like-kind exchange transaction.   18.   This Agreement may
not be assigned by either party, other than as may be required as part of a
like-kind exchange pursuant to the foregoing paragraph, provided, however, that
Purchaser shall be permitted to assign all of Purchaser’s rights and obligations
under this Agreement, including the Deposit, to an entity duly formed by
Purchaser (“Newco”). On the date of any such assignment, Newco agrees to assume,
covenant, acknowledge and agree to be bound by and to perform, observe, and be
subject to all of the terms, covenants and conditions of this Agreement and
execute an assignment and such other documentation requested by the Seller. Upon
such an assignment, Purchaser waives any rights which Purchaser has in this
Agreement and Seller agrees to release Purchaser from all rights and obligations
hereunder and look solely to Newco for performance of all terms hereof, except
that Purchaser shall and hereby does indemnify Seller, its successors and
assigns, from and against any claims, damages, causes of actions, costs or
expenses caused or permitted to occur at the Property by any direct or indirect
assignee of Purchaser’s rights hereunder, by the agents of any employees or
agents of any such assignee or by any person acting by or through any such
assignee. In the event that any realty transfer tax is assessed as a result of
such assignment, Purchaser and/or Newco shall be responsible for the payment of
such tax.   19.   The effective date of this Agreement (the “Effective Date”)
will be the later date on which both Purchaser and Seller have executed this
Agreement, as indicated below. For purposes of this

      Purchaser’s Initials:                        Seller’s Initials:
                    

4



--------------------------------------------------------------------------------



 



    Agreement, number of days will be counted from the Effective Date, by
excluding the Effective Date and including the last day of the applicable time
period.   20.   Time is an essential part of this Agreement, and all covenants
and agreements herein contained shall extend to and be obligatory upon the
heirs, executors, administrators and assigns of the respective parties. The
Closing may only be extended by mutual written agreement of the parties. If any
day on which an action must be taken or event shall occur by the terms of this
Agreement falls on a Saturday, Sunday, or U.S. legal holiday, then the
applicable date for the action or event shall be the next following business
day.   21   Purchaser’s Release. Purchaser on behalf of itself and all persons
and entities who succeed to, are transferred, or are assigned any interest in
the Property, waives any right to recover from Seller and its affiliates,
successors and assigns from and against all damages, claims, losses,
liabilities, penalties, costs (including reasonable attorney’s fees), whether
known or unknown, occurring, caused or arising before or after Closing, that in
any way arise from or relate to the physical condition of the Property and
including, without limitation, any substance or material that has been defined
or otherwise listed as hazardous or toxic or as a pollutant, contaminant or
waste, or words of similar import, under any environmental law, including,
without limitation, CERCLA, as amended; the Resource Conservation and Recovery
Act, Act (42 U.S.C §9601 et seq.), the Clean Air Act, 42 U.S.C. §7401 et seq.,
as amended, the Clean Water Act, 33 U.S.C. §1251 et seq., as amended, the Toxic
Substances Control Act, 15 U.S.C. 2601 et seq., as amended; the Hazardous
Materials Transportation Act, 49 U.S.C. 5101 et seq., as amended; the Federal
Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. 136-136y et seq., as
amended; the Emergency Planning and Community Right-to-Know Act of 1986, 42
U.S.C. 11001 et seq., as amended; and any other foreign, federal, state, local
or municipal laws (including common law), statutes, regulations, rules or
ordinances relating to the protection of the environment, health and safety,
(“Hazardous Materials”). This section shall survive the Closing.   22.   It is
expressly agreed that all terms and conditions of this Agreement between the
parties are contained in this writing and the attached Exhibits, and no oral
agreements, changes, or amendments hereto of any kind shall be binding or
recognized.       Purchaser understands that any representation, claim,
advertising, promotional activities, brochures, websites, or plans of any kind
made by Seller, Listing Agent, or their licensees, employees, officers, or
directors, are not part of this Agreement, unless specifically incorporated
herein and that Seller shall be required only to convey title to which it has
acquired lawful rights pursuant to a prior conveyance recorded in the Office of
the Recorder of Deeds in and for the county in which the Property lies or
pursuant to a judgment in the Court of Common Pleas entered prior to the
Effective Date of this Agreement. It is further understood that this Agreement
contains the whole agreement between Seller and Purchaser and there are no other
terms, obligations, covenants, representations, statements or conditions, oral
or otherwise, of any kind whatsoever concerning this sale. This Agreement may
not be altered, amended, changed or modified except in writing, executed by
authorized representatives of both parties. LandVest is not authorized to make
such alterations, amendments, changes or modifications on Seller’s behalf.   23.
  This Agreement may be executed in one or more counterparts, and each executed
copy shall be deemed to be an original, including fax copies, and will have the
same binding effect as if the signatures were on one instrument. All such copies
will be attached and incorporated herein.   24.   This Agreement shall be
construed, governed and enforced according to the laws of the Commonwealth of
Pennsylvania without regard to its principles relating to conflicts of law.  
25.   A Real Estate Recovery Fund exists to reimburse any person who has
obtained a final civil judgment against a Pennsylvania real estate licensee
owing to fraud, misrepresentation, or deceit in a real estate

      Purchaser’s Initials:                        Seller’s Initials:
                    

5



--------------------------------------------------------------------------------



 



    transaction and who has been unable to collect the judgment after exhausting
all legal and equitable remedies. For complete details about the Fund, call
(717) 783-3658.   26.   RECORDING: This Agreement shall not be recorded in the
Office for the Recording of Deeds or in any other office or place of public
record.   27.   IF APPLICABLE, PLEASE CHECK ONE BOX BELOW REGARDING HUNTING
LEASES: No hunting leases currently affect the Property.       o Purchaser
elects to terminate hunting lease at Closing.       o Purchaser elects to
continue the hunting lease, Seller to assign lease to Purchaser at Closing.

For Listing Agent Use:
Expected payment date:                                                      
                                    
Expected conveyance date:                                     
                                                     
2250037
Signatures follow on next page.

      Purchaser’s Initials:                        Seller’s Initials:
                    

6



--------------------------------------------------------------------------------



 



A COPY OF THE CONTRACT IS TO BE RECEIVED BY ALL PARTIES AND BY SIGNATURE,
RECEIPT OF A COPY IS HEREBY ACKNOWLEDGED.
I (we) hereby agree to purchase the above described property at the price and
upon the terms and conditions above set forth:
PURCHASER:

                 
/s/ George H. Glatfelter, II
      /s/   Beverly G. Glatfelter    
 
               
George H. Glatfelter, II
          Beverly G. Glatfelter    

Date: May 6, 2008
I (we) hereby accept the offer and agree to deliver the above described property
at the price and upon the terms and conditions above stated. I (we) further
agree to pay the broker, LandVest, as commission for its services as per the
Listing Contract.
VOLUNTARY TRANSFER OF CORPORATE ASSETS: Each of the undersigned acknowledges
that he is authorized by the Board of Directors to sign this Agreement on behalf
of the Seller corporation and that this sale does not constitute a sale, lease,
or exchange of all or substantially all the property and assets of the
corporation, such as would require the authorization or consent of the
shareholders pursuant to Pennsylvania Law.
SELLER:
Glatfelter Pulp Wood Company, a Maryland corporation

              By:   /s/ Thomas V. Bosley         Thomas V. Bosley, Vice
President and General Manager        Date: May 7, 2008  

              By:   /s/ David C. Elder         David C. Elder, Treasurer       
Date: May 8, 2008    

EXHIBIT A

      Purchaser’s Initials:                        Seller’s Initials:
                    

7